UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): May 13, 2013 (May 08, 2013) DELCATH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 001-16133 06-1245881 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 566 Queensbury Avenue, Queensbury, New York, 12804 (Address of principal executive offices, including zip code) (518) 743-8892 (Registrant’s telephone number, including area code) NONE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. On May 8, 2013, Delcath Systems, Inc. (the “Company”) hosted a conference call to discuss the Company’s financial results for the 2013 fiscal first quarter ended March 31, 2013 and recent operational highlights.A copy of the transcript of the conference call is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated into this Item 7.01 by reference. The information disclosed under this Item 7.01, including Exhibit 99.1 hereto, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be incorporated by reference into any registration statement or other document pursuant to the Securities Act of 1933, as amended, except as expressly set forth in such filing. Item 9.01.Financial Statements and Exhibits. The following exhibit is filed herewith: (d) Exhibits. ExhibitNo. Description Delcath Systems, Inc. Conference Call Transcript SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DELCATH SYSTEMS, INC. Dated: May 13, 2013 By: /s/ Peter J. Graham Name: Peter J. Graham Title: Executive Vice President, General Counsel EXHIBIT INDEX Exhibit No. Description Delcath Systems, Inc. Conference Call Transcript
